Judgment reversed on the law, without costs of this appeal to any party, and complaint and counterclaim dismissed, without costs, on the authority of Slocum v. Delaware, Lackawanna é Western B. B. Go. (339 U. S. 239). Appeals from orders dismissed as academic. All concur. (Appeals by plaintiffs and by some of defendants from a judgment determining plaintiffs’ rights under a contract between plaintiff union and defendant railroad company; also appeal by plaintiffs from an order denying plaintiffs’ motion for amendment of finding No. 1; also appeal by certain defendants from an order denying a motion to relieve defendants from default in submitting request for findings.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.